 1

 2

 3

 4

 5

 6

 7

 8                            UNITED STATES DISTRICT COURT
 9                       CENTRAL DISTRICT OF CALIFORNIA
10

11 DANIK INDUSTRIES, LTD., a                    Case No. 2:18-cv-09079-JAK-JPR
     Canadian corporation,
12
                 Plaintiff,                     FINAL JUDGMENT
13
           vs.                                  JS-6
14
   XANDER BICYCLE CORPORATION,
15 a California corporation, dba Westridge
   Outdoors and Critical Cycles; NINGBO
16 EZ MACHINERY CO. LTD., a Chinese
   entity; and DOES 1 through 10,
17
                 Defendants.
18

19        In light of the parties’ Stipulation for Final Judgment (Dkt. 21), and good
20 cause having been shown, final judgment is hereby entered in this matter as follows:

21        It is hereby ORDERED, ADJUDGED AND DECREED that:
22        (1)    Defendant XANDER BICYCLE CORPORATION (“Xander”)
23               infringed claims 1, 2 and 3 (“asserted claims”) of plaintiff DANIK
24               INDUSTRIES, LTD.’s (“Danik”) United States patent no. 7,717,455
25               entitled “Adaptable Trailer Drawbar Assembly” (the “‘455 patent”) by
26               making, using, selling, offering to sell or importing the bicycle rack
27               with the adaptable trailer drawbar assembly shown in Exhibit A hereto;
28
 1       (2)   Xander is hereby enjoined from making, using, selling, offering to sell
 2             or importing into the United States any rack with the adaptable trailer
 3             drawbar assembly shown in Exhibit A hereto;
 4       (3)   Counterclaim Plaintiff XANDER BICYCLE CORPORATION’s
 5             counterclaims against Counterclaim Defendant Danik Industries, Ltd
 6             for a declaration of invalidity are dismissed without prejudice;
 7       (4)   The parties shall be responsible for their own fees and costs.
 8

 9 IT IS SO ORDERED, ADJUDGED, AND DECREED.

10

11

12 Dated: March 13, 2019                 ______________________________
13                                       JOHN A. KRONSTADT
                                         UNITED STATES DISTRICT JUDGE
14

15

16

17

18

19

20

21

22

23

24

25

26

27

28
 1   EXHIBIT A
 2

 3

 4

 5

 6

 7

 8

 9

10

11

12

13

14

15

16

17

18

19

20

21

22

23

24

25

26

27

28
